United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1949
Issued: February 18, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 7, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ May 9 and June 3, 2008 merit decisions, denying her claims for
periods of employment-related total disability. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(d)(2), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained
employment-related disability for periods between October 22, 2007 and May 9, 2008.
FACTUAL HISTORY
The Office accepted that by mid 2003 appellant, then a 42-year-old window clerk,
sustained several conditions due to the repetitive duties of her job.1 It accepted that she sustained
sprains of her neck, right rotator cuff and right upper arm, disorder of the bursae and tendons of
her right shoulder, impingement syndrome of her right shoulder and cervalgia. Appellant
1

The window clerk position required appellant to lift up to 70 pounds and reach above her shoulders.

returned to limited-duty work for the employing establishment, which did not require lifting
more than 15 pounds or reaching above her shoulders.
On January 19, 2004 appellant underwent subacromial decompression and distal clavicle
excision surgery of her right shoulder. The procedure was authorized by the Office. In a July 5,
2005 decision, the Office granted appellant a schedule award for a 22 percent permanent
impairment of her right arm. The award ran for 68.64 weeks from January 18, 2005 to
May 13, 2006. In several claims for compensation (Forms CA-7), appellant alleged that she
sustained total disability for periods between October 22, 2007 and April 25, 2008 due to her
employment injures.
In a December 18, 2007 report, Dr. Eric Heimberger, an attending Board-certified
orthopedic surgeon, stated that appellant presented with some chronic right shoulder and neck
pain and a mild radiculopathy in her right arm. He indicated that appellant had been diagnosed
with sarcoidosis and had some related pulmonary problems. Appellant reported that she had to
delay pain management therapy until she was cleared for her sarcoidosis condition.
Dr. Heimberger stated that her examination was relatively unchanged with good range of motion
and only mild tenderness in her neck and right shoulder. He noted, “I do feel, once again, that
she is unable to do her normal job duties in regards to her neck, right shoulder and arm pain at
this time. This will also include any type of repetitive lifting, pushing, pulling, grasping or
grabbing.”2
On March 18, 2008 the Office requested that appellant submit additional factual and
medical evidence in support of her claim. In an April 3, 2008 report, Dr. Heimberger stated that
appellant had been under his care for chronic neck and right shoulder pain that she sustained
following a May 2002 employment-related injury. He noted that when appellant was referred for
pain management she was diagnosed with an unrelated condition and asserted that she was
unable to do her normal activities as she did have some worsening pain about her neck and right
shoulder. Dr. Heimberger stated, “Once again, she is unable to undergo treatment for this at this
time due to her other, unrelated condition. I do not foresee any significant changes in the near
future. Certainly, once she is able to resume her treatment, in regards to her neck and right
shoulder, including pain management therapy, her condition might improve where upon she
could return back to her previous level of restricted duty.”
In a May 9, 2008 decision, the Office denied appellant’s claim that she sustained
employment-related total disability for periods between October 22, 2007 and April 25, 2008 on
the grounds that she did not submit sufficient medical evidence to establish such disability. On
May 12, 2008 appellant filed a Form CA-7 alleging that she sustained total disability for the
period April 26 to May 9, 2008 due to her employment injuries. In a June 3, 2008 decision, the
Office denied appellant’s claim that she sustained employment-related total disability for the
period April 26 to May 9, 2008 on the grounds that she did not submit sufficient medical
evidence to establish such disability.

2

In a December 18, 2007 work restriction form, Dr. Heimberger checked a box indicating that appellant could
not work until further notice.

2

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of her claim including the fact that the individual is
an “employee of the United States” within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.4 The medical evidence
required to establish a causal relationship between a claimed period of disability and an
employment injury is rationalized medical opinion evidence. Rationalized medical opinion
evidence is medical evidence which includes a physician’s rationalized opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.5
ANALYSIS
The Office accepted that appellant sustained sprains of her neck, right rotator cuff and
right upper arm, disorder of the bursae and tendons of her right shoulder, impingement syndrome
of her right shoulder and cervalgia due to her repetitive job duties. On January 19, 2004
appellant underwent subacromial decompression and distal clavicle excision surgery of her right
shoulder. She returned to limited-duty work for the employing establishment which did not
require lifting more than 15 pounds or reaching above her shoulders.
Appellant alleged that she sustained total disability for periods between October 22, 2007
and May 9, 2008 due to her employment injuries, but the Board finds that she did not submit
sufficient medical evidence to support such employment-related disability.
In a December 18, 2007 report, Dr. Heimberger, an attending Board-certified orthopedic
surgeon, stated that appellant presented with some chronic right shoulder and neck pain and a
mild radiculopathy in her right arm. He indicated that she had been diagnosed with sarcoidosis
and had delayed her pain management therapy until she was cleared for her sarcoidosis
condition. Dr. Heimberger stated that appellant’s examination was relatively unchanged with
good range of motion and only mild tenderness in her right shoulder. He indicated that once
appellant’s sarcoidosis was “squared away” he would recommend proceeding with pain
management therapy. Dr. Heimberger noted that appellant could not perform her normal job
duties “in regards to her neck, right shoulder and arm pain” and could not engage in any
repetitive lifting, pushing, pulling, grasping or grabbing.

3

5 U.S.C. §§ 8101-8193.

4

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

See Donna Faye Cardwell, 41 ECAB 730, 741-42 (1990).

3

This report, however, is of limited probative value on the relevant issue of the present
case in that it does not contain an opinion on causal relationship.6 Dr. Heimberger did not
provide a clear opinion that appellant’s work limitations on or after October 22, 2007 were
related to her accepted employment injuries. He did not describe appellant’s employment
injuries in any detail or explain how they could have caused total disability. In addition,
Dr. Heimberger did not provide a clear opinion that appellant could no longer perform her very
limited job duties on or after October 22, 2007. He did not describe what objective employmentrelated findings on examination or diagnostic testing would lead to such disability. In fact,
Dr. Heimberger indicated that appellant’s right shoulder condition had not changed and only
noted that she reported mild tenderness in her neck and right shoulder. In a December 18, 2007
work restriction form, he checked a box indicating that appellant could not work until further
notice. However, Dr. Heimberger did not indicate that this total disability was due to residuals
of any employment injury.7
On April 3, 2008 Dr. Heimberger stated that appellant had been under his care for
chronic neck and right shoulder pain that she sustained following a May 2002 employmentrelated injury. He noted that she reported she was unable to do her normal activities as she had
some worsening pain about her neck and right shoulder. Dr. Heimberger again noted that
appellant had suspended her pain management therapy due to a condition unrelated to her neck
and right shoulder and stated, “Certainly, once she is able to resume her treatment, in regards to
her neck and right shoulder, including pain management therapy, her condition might improve
where upon she could return back to her previous level of restricted duty.” Dr. Heimberger again
did not provide a clear opinion that appellant’s work limitations on or after October 22, 2007
were related to her accepted employment injuries. He did not explain why appellant could no
longer perform her very limited job duties on or after October 22, 2007.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained employment-related disability for periods between October 22, 2007 and May 9, 2008.

6

See Charles H. Tomaszewski, 39 ECAB 461, 467-68 (1988) (finding that medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
7

Moreover, Dr. Heimberger did not explain how this disability assessment comported with the suggestion in his
December 18, 2007 narrative report that appellant could perform some type of limited-duty work.

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
June 3 and May 9, 2008 decisions are affirmed.
Issued: February 18, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

